Citation Nr: 1536916	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  15-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for panic disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to September 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2015 VA Form 9, the Veteran stated that he experienced panic attacks almost daily, was unable to have physical interactions with friends due to his anxiety, and that he had episodes of depression that included suicidal thoughts.  These symptoms represent a worsening of his panic disorder since his August 2014 VA examination.  Therefore, a remand is necessary to afford the Veteran with a contemporaneous evaluation of his service-connected panic disorder. 

With regard to the Veteran's claim for a TDIU, the Veteran contends that he is unable to obtain substantially gainful employment due to his service-connected panic disorder.  In light of the Veteran's assertion, the Board finds that the issue of entitlement to a TDIU is intertwined with the issue of entitlement to an increased rating for the service-connected panic disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to a TDIU must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected panic disorder.  The VA examiner must also determine the functional impact of the service-connected panic disorder on the Veteran's employability.

2.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


